PER CURIAM
Appellant seeks review of the trial court’s order denying what is titled a motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Although titled a motion to correct an illegal sentence, it appears that the motion is actually in the nature of a petition for a writ of mandamus, seeking to compel the Department of Corrections to credit him with prison time previously awarded by the trial court. Because the motion does not name the proper respondent or allege that appellant has exhausted his available administrative remedies, we affirm.
WEBSTER and LAWRENCE, JJ„ and SHIVERS, DOUGLASS B„ Senior Judge, concur.